Exhibit Cogo Group, Inc. Announces Agreement to Acquire Mega Smart - Deal Will Expand Company’s Industrial Applications Business SHENZHEN, China, April 14, 2009 - Cogo Group, Inc. (Nasdaq: COGO) a China-based provider of customized module design solutions, engineering and technology services to domestic and international companies, today announced it has entered a Share Purchase Agreement to acquire Mega Smart Group Limited (“Mega Smart”), a pioneer in China’s developing industrial applications market. Mega Smart is a strategic acquisition aimed at supporting Cogo’s developing industrial applications business.The acquired team includes 20 key sales and engineering specialists dedicated to developing customized modules for these verticals. Mega Smart has recently been focused on providing solutions to the ongoing modernization and build-out of China’s electric grid and “smart meter” segments.It is currently pursuing opportunities with leading suppliers and customers including renowned enterprises affiliated with China’s largest power suppliers. Once completed, this acquisition will significantly enhance Cogo’s product offerings and fuel the Company’s growth in the rapidly expanding industrial sector in China, which is currently benefitting from a large, broad-based government infrastructure stimulus plan. Cogo’s management expects a smooth integration of Mega Smart’s sales team, allowing the combined force to rapidly leverage the company’s current customer base of over 1,200. Cogo believes that Mega Smart is particularly well-positioned to benefit from two distinct parts of the planned modernization of China’s electrical system.First, China’s largest power suppliers, the State Grid Corporation of China (“SGCC”) and China Southern Power Grid, are planning to invest more than $180 billion in grid construction and other key projects in 2009 and 2010.Second, China is beginning an aggressive upgrade of the country’s electricity meters. The adoption of “smart meters” will encourage energy efficiency and flexibility for consumers and businesses and is expected to allow better power production planning.As of September 2008, there were over 173 million user accounts for SGCC alone, and industry experts have estimated a more than RMB 60 billion Yuan capital expenditure for the “smart meter” replacement plan for all of China. “This year, we see a lot of opportunities in the stimulus plan for the build-out and modernization of China’s electrical grids and meters. We believe Mega Smart will both enhance these current revenue streams and offer potential growth opportunities,” said Jeffrey Kang, CEO of Cogo Group, Inc. “The Cogo business model is not changing: we remain a gateway for high quality component suppliers to do business in China, and we speed the time-to-market for our end customers. This acquisition enhances our position in one of the fastest growing and most profitable end markets in China. Following this acquisition, Cogo will still have over $100 million in cash with no debt other than revolving credit lines, and we expect to remain operating cash- flow positive for every quarter in 2009. We will continue to pursue other accretive acquisitions in emerging markets including, but not limited to, the automobile, cleantech, security and medical sectors to stimulate future growth” The Share Purchase Agreement provides for the purchase all of the issued and outstanding ordinary shares of Mega Smart, which is payable over a period of time in cash.
